Citation Nr: 1447729	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear infections.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for a stomach condition, to include as due to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated July 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for bilateral hearing loss, tinnitus, a psychiatric disorder, and a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear infections did not have their onset during active service or result from disease or injury in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear infections have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2012 statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's current right ear infections are associated with an established event, injury, or disease in service; or otherwise associated with military service.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Analysis

Post-service medical records show that the Veteran was diagnosed as having otitis externa and otitis media of the right ear.  Therefore, the first requirement for service connection, the existence of a current disability, is met.

The service treatment records do not show, and the Veteran does not assert, that his diagnosed otitis externa and otitis media had their onset in service.  During the December 2013 hearing, the Veteran stated that he did not remember having any problems with ear infections during service and his symptoms did not start until several years following service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of the ears.  In addition, a right ear condition was first diagnosed in February 2007, which was 33 years after service.  

There is also no competent evidence of record showing that the Veteran's diagnosed otitis externa and otitis media had their onset during active service or are related to any in-service disease or injury.  In fact, the Veteran has not set forth any theory of entitlement as to how his otitis externa and otitis media may be related to an in-service event, injury or disease during service and the record does not otherwise reasonably raise any theory.  

The preponderance of the evidence is against this claim for service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for right ear infections.


ORDER

Service connection for right ear infections is denied.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus developed as a result of noise exposure while serving aboard a ship and during flight operations during service.  

The Veteran was afforded a VA audiological examination in July 2010.  The Veteran did not have hearing loss for VA purposes in the left ear.  See 38 C.F.R. § 3.385.  The Veteran did have hearing loss for VA purposes in the right ear and the examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  The VA opinion, however, was not adequate as the examiner's opinion was based on a determination that the Veteran had normal hearing at separation from service, and based on the Veteran's reported onset of tinnitus five years before during treatment.  This opinion is inadequate as 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  The examiner also failed to adequately discuss the threshold shift in hearing acuity between entrance and audio testing in December 1971 and the Veteran's reports of having hearing loss and tinnitus shortly after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds it necessary to remand the claim for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the development of the issue of right ear hearing loss could have an impact on the outcome of the claim for service connection for left ear hearing loss, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the left ear hearing loss issue should be remanded as well.

Although the Veteran underwent a VA psychiatric examination in December 2010 and an opinion was obtained in April 2011, additional relevant treatment records were subsequently associated with the claims file from the Vet Center showing ongoing treatment for psychiatric disorders.  Therefore, another psychiatric VA examination must be afforded to the Veteran which considers the more recent treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

As the development for the claim for service connection for a psychiatric disorder could have an impact on the outcome of the issue of service connection for a stomach condition as it is claimed as secondary to the psychiatric disorder, that issue is also considered inextricably intertwined.  Harris, 1 Vet. App. 180.  As such, the Board finds that the stomach condition issue should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any right and left ear hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.

A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

Based on the examination and review of the record, the examiner should answer the following: 

Is it at least as likely as not (a degree of probability of 50 percent or higher) that any current hearing loss in either the right or left ear and/or tinnitus had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.  The examiner must discuss the threshold shift in the Veteran's hearing acuity from entrance to December 1971 and the results of the audiological examination on separation in 1974 and the Veteran's reported history of having hearing loss and tinnitus right after service.  If the examiner finds that any current hearing loss is not related to military service solely because the Veteran's hearing was normal upon discharge/separation from service, the examiner must explain why normal hearing upon discharge would render it less likely than not that the current hearing loss is related to service.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disability.  The claim folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

The examiner should clearly state all psychiatric disabilities diagnosed on examination.  For each psychiatric disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disability is related to or had its onset during the Veteran's military service.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of his reported symptoms and experiences.

If a psychiatric disability is found to be related to military service or to have started during military service, the examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his stomach condition is caused or aggravated by his psychiatric disorder.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  After the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


